DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Amendment
Applicant’s amendments of claims 1 and 22 is acknowledged by the Examiner. 
Applicant’s cancelation of claim 17 and 18 is acknowledged by the Examiner. 	
Currently claims 1-16, 19-20, and 22-27 are pending in the application. 
Response to Arguments
Applicant’s arguments, see remarks, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-8, 10-11, 14, and 16-26 under 35 U.S.C. 102(a)(1) in view of Yoshida (US 6,302,110 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshida in view of Lovat (US 2017/0001095 A1) as will be discussed below.
With regards to Applicant’s arguments that Yoshida is a rigid position to fit to one’s teeth. Examiner respectfully disagrees. Examiner asserts that while Yoshida may be formed to a user’s teeth, no recitation or insinuation can be found in the disclosure of Yoshida that suggests the device of Yoshida is rigid after forming to the user’s teeth. The disclosure of Yoshida discloses [Col 2 lns 38-61] disclose the utilization of materials such as ethylene-vinyl acetate, polyurethane, silicone resin, elastomers such as silicone rubber, or silicone elastomers, and ethylene-vinyl acetate may be used to form the body of the device or a portion of the body of the device. Thereby, as per the applicant’s specification page 8 disclosing a flexible and resilient plastic such as… silicones… ethylene-vinyl acetate copolymer (EVA), these materials are considered elastically deformable, and flexible resilient material, which by way of material properties, are dimensionally stable in a plane, and capable of flexing in the plane for conforming to the user’s different sized teeth (see figure 8 of Yoshida that the body of the material flexes to conform to the user’s molars) Therefore, the reference of Yoshida, since it discloses a majority of the structural aspects of the independent claims 1 and 22, will continue to be relied upon as a primary reference.
With respect to the limitations of “Examiner agrees that Yoshida does not explicitly disclose a rotation of the molar portions to conform to a user’s teeth. However, in the new rejection, Yoshida is not relied upon to disclose this limitation, and this limitation will be addressed in view of Lovat as will be discussed below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 presents the limitation “confroming” in the last section of the claim. This limitation should be amended to recite conforming.  
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-20, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially planar” in claim 1 and 22 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of Examination, Examiner will interpret this limitation as “planar”.
The term “substantially covers” in claim 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of Examination, Examiner will interpret this limitation as “covers”.
Claims 2-16, 19, and 23-27 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-14, and 16-26 is/are rejected under 35 U.S.C. 103 over Yoshida (US 6,302,110 B2) in view of Lovat (US 2017/0001095 A1).
In regards to claim 1, Yoshida discloses a dental guard (1; see [Col 2 ln 30-37]; see figure 1) for treatment of bruxism (see [Col 2 ln 16-21]) in a human dental arch having a width (see figure 1 that the dental guard 1, has a width from a left to a right side) and including a plurality of anterior teeth and posterior teeth having outer surfaces and occlusal surfaces (see figure 6), the dental guard (1) comprising: 
an elastically deformable body (2; see [Col 2 ln 30-37]; see figure 1; see [Col 2 ln 53-57] in reference to 2 being formed from elastomers, or elastically deformable materials) formed from a flexible resilient material (see [Col 2 lns 38-61] disclose the utilization of materials such as ethylene-vinyl acetate, polyurethane, silicone resin, elastomers such as silicone rubber, or silicone elastomers, and ethylene-vinyl acetate may be used to form the body of the device or a portion of the body of the device which as per page 8 of Applicant’s specification, flexible and resilient plastic such as… silicones… ethylene-vinyl acetate copolymer (EVA), thus the device using silicone and EVA is considered to be a flexible resilient material) and having a front band portion (2b; see [Col 2 ln 62-65]; see figure 5), and a pair of molar portions (2a; see [Col 2 ln 62-65]; see figure 5) contiguous with and extending from ends of the front band portion (2b; see figure 5) to distal ends of the pair of molar portions (2a; see figure 5 that the device is a continuous device and therefore 2b contiguously extends to the distal ends of 2a), the front band portion (2b) and the pair of molar portions (2a) of the body (2) forming a U-shape (see [Col 2 ln 30-37]; see figure 5), the body including 
a front side wall (3’; see [Col 3 ln 14-23]; see figures 1-4) having an inner surface (see figures 2a-2b that 3’ has an inner surface which faces 3) and a longitudinal edge (as indicated by A in annotated figure 2a and 2b below) wherein the body is substantially planar along the longitudinal edge (A) of the front side wall (3’; see figure 2a and 2b that the indicated portion A is planar in the plane as seen in figures 2a and 2b), and 
an upper side wall (2x; see [Col 2 ln 59-61]; see figures 2a-b) having an inner surface (surface which faces the user’s teeth; see figure 2a and figure 8), the upper side wall (2x) extending at an angle from the longitudinal edge (A) of the front side wall (3’; see figure 2a and 2b that 2x extends from 3’ at an angle), wherein a distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (ends of 2a) of the pair of molar portions (2a) is dimensionally stable in a plane (A-A; see [Col 2 ln 16-21]; see figures 1 and 2a) including the longitudinal edge of the from side wall (3’; since the device is intended to maintain its shape during use, the pair of molar portions are considered dimensionally stable) and is configured to differ from the width of the human dental arch (see figure 6 below that A of 3’ at 2a extend interiorly and exteriorly from the inner and outer surfaces of the users teeth and therefore has a width differing from the dental arch whether lesser or greater, thus the longitudinal edge of 3’ (located outside of the user’s teeth) has a width greater or lesser than that of the user’s dental arch),
wherein when the jaws are open the body (2) is adapted to be positioned to fit over the plurality of teeth in the human dental arch (see [Col 2 ln 30-37; see figure 6) such that the inner surfaces of the front wall (3’) and the upper wall (2x) engage the occlusal surfaces of the posterior teeth (see figure 8), and 
wherein when the jaws are closed the body (2) flexes (see figures 2a and 2b compared to figure 8, when the user clenches their jaw and compresses the material upon initial forming of the device, the lower portion of the body flexes and bends to conform to the user’s teeth) for at least partially conforming to the outer surfaces and occlusal surfaces of differently sized and differently shaped teeth corresponding to different people during use (see figure 6 and 8 that body 2 conforms a user’s differently shaped teeth, and thus conforms to a user’s differently sized and differently shaped teeth).

    PNG
    media_image1.png
    284
    864
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    407
    media_image2.png
    Greyscale

Yoshida does not explicitly disclose the molar portions rotate in the plane.
However, Lovat teaches an analogous dental guard (200; see [0048]; see figure 3) comprising an analogous body (210; see [0050]; see figure 4); wherein the body comprises an analogous front side wall (216; see [0052]; see figure 4), an analogous upper side wall (230; see [0054]; see figure 4) and an analogous molar portion (240a; see [0069]; see figure 1) within a plane (1-1; see [0072]; see figure 3 and figure 5); wherein the molar portions (240a) rotate in the plane (1-1; see figure 5 that 216 can rotate in plane 1-1; see [0087] in reference to specific portions along the outer wall 216 being rotationally movable; further see that molar portions 240a comprise the front wall 216, and the upper wall 230 (see figure 3), thus 216 is considered a part of 240a, and a rotation of 216 in the plane 1-1, is considered to be a rotation of part of 240a within the plane; further conformation to a user’s dental arch as suggested in [0087] is considered to occur at any desired time, i.e. prior to insertion of the dental device for an initial forming of the device, or when a user’s jaw is closed, and the device is covering a user’s teeth for final adjustments to the user’s dental arch to ensure a proper fit) for the purpose of allowing easy and effective adjustment to the width of the arch of the mouthguard to fit the arch of a greater number of potential wearers (see [0087]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar portions, specifically the front wall of the molar portions as disclosed by Yoshida by configuring them to rotate in the plane as taught by Lovat in order to have provided an improved molar portion that would add the benefit of allowing easy and effective adjustment to the width of the arch of the mouthguard to fit the arch of a greater number of potential wearers (see [0087]).
In regards to claim 2, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the dental arch comprises a lower dental arch, and the teeth are lower teeth (see [Col 2 ln 22-29] in reference to the device being applied to the lower teeth).
In regards to claim 3, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the dental arch comprises an upper dental arch, and the teeth are upper teeth (see [Col 2 ln 22-29] in reference to the device being applied to the upper teeth).
In regards to claim 4, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is less than the width of the human dental arch (see figure 6 above that the indicated portion A of 3’ at distal ends of 2a has a portion located within the dental arch, and is therefore less than the width of the human dental arch).
In regards to claim 5, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is greater than the width of the human dental arch (see figure 6 above that the indicated portion A of 3’ at the distal ends of 2a has a portion located outside the dental arch, and is therefore greater than the width of the human dental arch)
In regards to claim 6, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein a portion of the front side wall (3’) corresponding to the front band portion (2b) is a labial wall (see figure 6 that 3’ of 2b is located on an exterior portion of the user’s teeth, as such would be positioned against the user’s lips or “labial side”) adapted to be disposed between the outer surfaces of the anterior teeth (see figure 6) and the inside surface of the lip (see figure 7).
In regards to claim 7, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the labial wall (portion of 3’ as discussed above) terminates in a longitudinal free edge (see figure 2b that 3’ of the labial portion terminates in a longitudinal free edge) adapted to be positioned adjacent a gingival margin (see figure 8 that 3’ does not reach, and is instead positioned adjacent to a user’s gum or gingival margin) during use.
In regards to claim 8, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the front side wall (3’) of each of the pair of molar portions (2a) comprises a buccal wall (see figure 6 that 3’ of 2a is located on an exterior portion of the user’s teeth, as such would be positioned against the user’s cheek or “buccal side”) contiguous with the labial wall (3’ of 2b; see figure 6 that 3’ is contiguous), the buccal wall (3’ of 2a) adapted to be disposed between the outer surfaces of the posterior teeth (see figure 6) and inside surfaces of the cheeks (see figure 6 that 3’ of 2a is located on an exterior portion of the user’s teeth, as such would be positioned against the user’s cheek or “buccal side”).
In regards to claim 10, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a thickness of about 0.2mm to about 4mm (see [Col 3 ln 36-40] in reference to S being 1-4mm).
In regards to claim 11, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a thickness of about 0.4mm to about 2mm (see [Col 3 ln 36-40] in reference to S being 1 mm).
In regards to claim 12, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida as now modified by Lovat does not explicitly disclose wherein the body has a thickness of about 0.6 mm to about 0.9 mm.
However, Yoshida teaches wherein the body (2) has a thickness of about 0.6 mm to about 0.9mm (see [Col 3 ln 36-40] in reference to S being generally 1 mm, generally being construed to be ± 0.1mm therefore, 1mm is construed to be about 0.9mm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the thickness of the body such that the generally 1mm thick body as disclosed by Yoshida as now modified by Lovat would have a thickness of about 0.6 mm to about 0.9 mm for the purpose of reducing the amount of material used in the body portion, thereby reducing the overall cost of manufacturing of the device, as applicant appears to have placed no criticality on the claimed range (see Applicant’s [Page 2 paragraph 5] in reference to the thickness can be any one of the plurality of ranges with no reasoning provided as to why those ranges are critical), further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05).
In regards to claim 13, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida as now modified by Lovat does not explicitly disclose wherein the body has a thickness of less than about 1.0mm.
However, Yoshida teaches wherein the body (2) has a thickness of less than about 1.0mm (see [Col 3 ln 36-40] in reference to S being generally 1 mm, generally being construed to be ± 0.1mm, therefore, 1mm is construed to be less than about 1.0mm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the thickness of the body such that the generally 1mm thick body as disclosed by Yoshida as now modified by Lovat would have a thickness of less than about 1.0mm for the purpose of reducing the amount of material used in the body portion, thereby reducing the overall cost of manufacturing of the device, as applicant appears to have placed no criticality on the claimed range (see Applicant’s [Page 2 paragraph 5] in reference to the thickness can be any one of the plurality of ranges with no reasoning provided as to why those ranges are critical), further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05).
In regards to claim 14, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the upper side wall (2x) of each molar position (2a) comprises a generally planar occlusal plate (2y; see [Col 2 ln 39-44]; see figure 2a, that 2y of molar portion 2a is generally planar, see figure 8 that 2 (and therefore 2y) is located on or between occlusal surfaces of the user’s teeth, and therefore is construed to be a generally planar occlusal plate) having a top and a bottom surfaces (see annotated figure 2a below), the occlusal plates (2y of molar portion 2a) adapted to be positioned between occlusal surfaces of upper teeth and lower teeth to absorb forces when the jaws are clenched (see [Col 2 ln 39-44]; see figure 8 that 2 (and therefore 2y) is positioned between occlusal surfaces of the user’s upper and lower teeth and as such would absorb forces when the jaw is clenched). 
In regards to claim 16, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a transverse cross section (cross sections as seen in figures 2a and 2b) that is approximately V-shaped for receiving the teeth (see figures 2a and 2b that the cross sections as seen are approximately V-shaped; see figure 8 that the V-shape receives a user’s teeth). 
In regards to claim 17, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) is planar along the longitudinal edge (A) of the front side wall (3’; see figure 2a and 2b that indicated portion A is in the same plane as the transverse cross sections of 2a and 2b, and is therefore construed to be in the same plane)
In regards to claim 18, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (ends of molar portions 2a) of the pair of molar portions (2a) is dimensionally stable in the plane (A of 3’ at the distal ends of 2a are held in place by the user’s teeth (see figure 6) and therefore a distance between left and right A on either side of the user’s dental arch would be dimensionally stable (not come closer, or spread farther apart with respect to one another) to one another in the plane).
In regards to claim 19, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the upper side wall (2x), has a width increasing from the front band portion (2b) to the molar portions (2a; see [Col 2 ln 62-65]; see figure 3 that the portion 2 (and therefore 2x) is wider at 2a than at 2b).
In regards to claim 20, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a length and a width (see figure 6), the length and width of the body (2) adapted to extend along the dental arch (see figure 6 that the length and width of 2 is adapted to extend along the dental arch) to substantially cover the outer surfaces and crowns of the teeth (see [Col 2 ln 30-37] in reference to 2 covering the occlusal surfaces (crowns); see figure 8 that 3’ of 2, substantially covers the outer surfaces of the teeth)  in the dental arch to the distal end of the second molar of the lower dental arch (see figures 6 and 7 that 2 covers each of the user’s molars and pre-molars, including the second molar’s distal end as indicated in annotated figure 6 below; see [Col 2 ln 23-29] in reference to the device being used on a lower dental arch). 

    PNG
    media_image3.png
    388
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    6
    13
    media_image4.png
    Greyscale

In regards to claim 22, Yoshida discloses a method for protecting against effects of bruxism (see [Col 3 ln 55-Col 4 ln 46]) in a human dental arch having a width and including a plurality of anterior teeth and posterior teeth having outer surfaces and occlusal surfaces (the device intended to be used in humans, inherently the human has a dental arch with a width, anterior teeth, and posterior teeth), the bruxism protection method comprising the steps of: 
a) providing an elastically deformable body (2; see [Col 2 ln 30-37]; see figure 1; see [Col 2 ln 53-57] in reference to 2 being formed from elastomers, or elastically deformable materials) formed from a flexible resilient material (see [Col 2 lns 38-61] disclose the utilization of materials such as ethylene-vinyl acetate, polyurethane, silicone resin, elastomers such as silicone rubber, or silicone elastomers, and ethylene-vinyl acetate may be used to form the body of the device or a portion of the body of the device which as per page 8 of Applicant’s specification, flexible and resilient plastic such as… silicones… ethylene-vinyl acetate copolymer (EVA), thus the device using silicone and EVA is considered to be a flexible resilient material) having a front band portion (2b; see [Col 2 ln 62-65]; see figure 5), and a pair of molar portions (2a; see [Col 2 ln 62-65]; see figure 5) contiguous with and extending from ends of the front band portion (2b; see figure 5) to distal ends of the pair of molar portions (2a; see figure 5 that the device is a continuous device and therefore 2b contiguously extends to the distal ends of 2a), the front band portion (2b) and the pair of molar portions (2a) of the body (2) forming a U-shape (see [Col 2 ln 30-37]; see figure 5), the body including
a front side wall (3’; see [Col 3 ln 14-23]; see figures 1-4) having an inner surface (see figures 2a-2b that 3’ has an inner surface which faces 3) and a longitudinal edge (as indicated by A in annotated figure 2a and 2b below), wherein the body is substantially planar along the longitudinal edge (A) of the front side wall (3’; see figure 2a and 2b that the indicated portion A is planar in the plane as seen in figures 2a and 2b), and 
an upper side wall (2x; see [Col 2 ln 59-61]; see figures 2a-b) having an inner surface (surface which faces the user’s teeth; see figure 2a and figure 8), the upper side wall (2x) extending at an angle from the longitudinal edge (A) of the front side wall (3’; see figure 2a and 2b that 2x extends from 3’ at an angle), wherein a distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (ends of 2a) of the pair of molar portions (2a) is dimensionally stable in a plane (A-A; see [Col 2 ln 16-21]; see figures 1 and 2a) including the longitudinal edge (A) of the front side wall (3’; since the device is intended to maintain its shape during use, the pair of molar portions are considered dimensionally stable) and is configured to differ from the width of the human dental arch (see figure 6 below that A of 3’ at 2a extend interiorly and exteriorly from the inner and outer surfaces of the users teeth and therefore has a width differing from the dental arch whether lesser or greater, thus the longitudinal edge of 3’ (located outside of the user’s teeth) has a width greater or lesser than that of the user’s dental arch);
b) placing the body (2) over the plurality of teeth in the human dental arch such that the inner surfaces of the front wall and the upper wall engage the occlusal surfaces of the posterior teeth (see [Col 4 ln 7-13] in reference to inserting the dental protector into the oral cavity in intimate contact with the teeth; see Figures 6-8 in reference to the body 2 being placed over the user’s plurality of teeth to engage the occlusal surfaces of the molars); and 
c) conforming the body (2) to the teeth and surrounding tissue by dental pressure so that when the jaws are closed the body flexes (see figures 2a and 2b compared to figure 8, when the user clenches their jaw and compresses the material upon initial forming of the device, the lower portion of the body flexes and bends to conform to the user’s teeth) at least partially conforms to the outer and occlusal surfaces of differently sized and differently shaped teeth corresponding to different people during use (see [Col 4 ln 7-13] in reference to a user clenching their jaw to make impression marks (indentations which have conformed to the user’s outer and occlusal surfaces of each of their teeth; see figure 6).
Yoshida does not explicitly disclose the molar portions rotate in the plane.
However, Lovat teaches an analogous dental guard (200; see [0048]; see figure 3) comprising an analogous body (210; see [0050]; see figure 4); wherein the body comprises an analogous front side wall (216; see [0052]; see figure 4), an analogous upper side wall (230; see [0054]; see figure 4) and an analogous molar portion (240a; see [0069]; see figure 1) within a plane (1-1; see [0072]; see figure 3 and figure 5); wherein the molar portions (240a) rotate in the plane (1-1; see figure 5 that 216 can rotate in plane 1-1; see [0087] in reference to specific portions along the outer wall 216 being rotationally movable; further see that molar portions 240a comprise the front wall 216, and the upper wall 230 (see figure 3), thus 216 is considered a part of 240a, and a rotation of 216 in the plane 1-1, is considered to be a rotation of part of 240a within the plane; further conformation to a user’s dental arch as suggested in [0087] is considered to occur at any desired time, i.e. prior to insertion of the dental device for an initial forming of the device, or when a user’s jaw is closed, and the device is covering a user’s teeth for final adjustments to the user’s dental arch to ensure a proper fit) for the purpose of allowing easy and effective adjustment to the width of the arch of the mouthguard to fit the arch of a greater number of potential wearers (see [0087]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar portions, specifically the front wall of the molar portions as disclosed by Yoshida by configuring them to rotate in the plane as taught by Lovat in order to have provided an improved molar portion that would add the benefit of allowing easy and effective adjustment to the width of the arch of the mouthguard to fit the arch of a greater number of potential wearers (see [0087]).
In regards to claim 23, Yoshida as now modified by Lovat discloses the method as discussed above.
Yoshida further discloses wherein the dental arch comprises a lower dental arch, and the teeth are lower teeth (see [Col 2 ln 22-29] in reference to the device being applied to the lower teeth).
In regards to claim 24, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida further discloses wherein the dental arch comprises an upper dental arch, and the teeth are upper teeth (see [Col 2 ln 22-29] in reference to the device being applied to the upper teeth).
In regards to claim 25, Yoshida as now modified by Lovat discloses the method as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is less than the width of the human dental arch (see figure 6 above that A of 3’ near the distal ends 2a has a portion located within the dental arch, and is therefore less than the width of the human dental arch).
In regards to claim 26, Yoshida as now modified by Lovat discloses the method as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is greater than the width of the human dental arch (see figure 6 above that A of 3’ near the distal ends 2a also have a portion located outside the dental arch, and is therefore greater than the width of the human dental arch).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 6,302,110 B2) in view of Lovat (US 2017/0001095 A1) as applied to claims 1-8, 10-14, and 16-16 above, and further in view of Hutchinson (US 2012/0298118 A1).
In regards to claim 9, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida as now modified by Lovat does not disclose wherein the buccal wall is adapted to overlap a junction of a person’s gingival margin and gum line during use. 
However, Hutchinson teaches an analogous dental guard (20; see [0018]; see figure 2) comprising a molar portion (34; see [0020]) and an analogous buccal wall (outer 32; see [0020]; see figure 5; see figure 1 that 20 is intended to be placed over a user’s teeth and that the outer 32 will inherently be placed between the outer surface of the user’s posterior teeth and the user’s cheek, as such outer 32 is construed to be a buccal wall); wherein the buccal wall (outer 32) is adapted to overlap a junction of a person’s gingival margin and gum line during use (see figure 5 that the outer 32 overlaps a gingival margin and gum line) for the purpose of creating a pocket that engages the user’s lower teeth (see [0025]).
Therefore it would have been obvious to one of ordinary skill in the before the time of the effective filing date of the claimed invention to have modified the buccal wall as disclosed by Yoshida as now modified by Lovat and to have extended the buccal wall such that it overlaps a junction of a person’s gingival margin and gum line during use as taught by Hutchinson in order to have provided an improved buccal wall that would add the benefit of creating a pocket that engages the user’s lower teeth (see [0025]) adding the additional benefit of such a buccal wall would fully engage a user’s molars and ensure the device stays in place while the dental guard is in use. 
Claim 15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 6,302,110 B2) in view of Lovat (US 2017/0001095 A1) as applied to claims 1-8, 10-14, and 16-16 above, and further in view of Fischer et al. (US 8,007,277 B2) (hereinafter Fischer).
In regards to claim 15, Yoshida as now modified by Lovat discloses the invention as discussed above.
Yoshida as now modified by Lovat does not explicitly disclose wherein the upper side wall of the pair of molar portions has a width of about 8mm in a direction generally perpendicular to longitudinal axis of the front wall. 
However, Fischer teaches an analogous dental guard (100; see [Col 11 ln 4-11]; see figure 1a); comprising analogous molar portions (108; see [Col 11 ln 12-26]; see figure 1a) and an analogous upper side wall (104; see [Col 11 ln 4-11]; see figure 1a) wherein the upper side wall (104) of the pair of molar portions (108) has a width of about 8mm (see [Col 11 ln 48-59]) in a direction generally perpendicular to longitudinal axis of the front wall (see figure 1a that 104 is generally perpendicular to the front wall portion near 110) for the purpose of providing a good fit for the user’s dental arch (see [Col 11 ln 48-59]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar portion as disclosed by Yoshida as now modified by Lovat by widening the molar portion to be about 8mm as taught by Fischer in order to have provided an improved, widened molar portion that would add the benefit of providing a good fit for the user’s dental arch (see [Col 11 ln 48-59]) thus adding the benefit of increasing the user’s comfort while using the dental guard due to the molar portion being well fit to the user.
In regards to claim 27, Yoshida as now modified by Lovat discloses the dental guard according to claim 1. 
Yoshida as now modified by Lovat does not disclose a kit for use in protecting a person’s teeth, the kit comprising a plurality of the dental guards according to claim 1. 
However, Fischer teaches an analogous an analogous dental guard (100; see [Col 11 ln 4-11]; see figure 1a), wherein the dental guard (100) comprises a kit (see [Col 23 ln 65-Col 24 ln 21), the kit comprising a plurality of the dental guards (100) for the purpose of providing a kit that would allow for the convenience of use (see [Col 23 ln 65-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental guard as disclosed by Yoshida as now modified by Lovat by including a kit comprising a plurality of dental guards as taught by Fischer in order to have provided a kit that improved the use of the device since the inclusion of such a kit would allow for the convenience of use (see [Col 23 ln 65-67]) thus allowing the inclusion of different dental guards for different sizes, shapes, or textures which could accommodate different user’s needs as desired.
Conclusion
Faasse et al. (US 8,944,819 B2) discloses an analogous oral device (90; see [Col 21 ln 40-48]; see figure 1) comprising a body (100; see [Col 21 ln 40-48]; see figure 1), a front side wall (170; see [Col 22 ln 14-24]; see figure 5), and a upper side wall (150; see [Col 21 ln 49-67]; see figure 5); wherein the body (100) is adapted to be positioned over the user’s teeth (see [Col 6 ln 34-37]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786